Opinion by
Judge Rogers,
Ronald E. Larsen has appealed from an order of the Court of Common Pleas of Dauphin County upholding the action of the Board of Supervisors of Lower Paxton Township suspending him from his duties as a policeman for a period of one month.
We affirm the order below on the comprehensive opinion of Judge Richard B. Wickersham filed in the Court of Common Pleas to Nos. 246 and 247 S Term 1977.
Order
And Now, this 23rd day of July, 1979, the order of the Court of Common Pleas of Dauphin County dated November 17, 1977, is affirmed.